DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 05/22/2020 and 07/09/2021 are considered and signed IDS forms are attached.

Claim Objections
Claims 17, 18, 19 and 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 11, 12, 13 and 14 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 4 objected to because of the following informalities:  Claim 4 recites “a natural rubber”, which should be “the natural rubber”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11, 12, 14, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (WO 2017/145480 A1 cited in IDS). It is noted that when utilizing Miyazaki et al., the disclosures of the reference are based on US 2019/0040240 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Miyazaki et al. are found in US ‘240.

Regarding claims 1-4, 7, 8, 11 and 17, Miyazaki et al. disclose a rubber composition comprising a rubber component and a white filler (see Abstract). The rubber component can be natural rubber or styrene butadiene copolymer rubber (see paragraph 0024). The white filler (inorganic filler) can be silica or aluminum hydroxide (see paragraph 0041). The amount of white filler per 100 parts of rubber component is 20 to 150 parts by mass (see paragraph 0051).
Miyazaki et al. do not disclose the rubber composition for a prosthetic foot sole. 
However, the recitation in the claims that the rubber composition is “for a prosthetic foot sole” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Miyazaki et al. disclose rubber composition as presently claimed, it is clear that the rubber composition of Miyazaki et al. would be capable of performing the intended use, i.e. for a prosthetic foot sole, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claims 5, 9, 12, 14, 18 and 20, given that Miyazaki et al. already recite white filler (inorganic filler) and given that carbon black is optional, Miyazaki et al. meets present claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 10, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (WO 2017/145480 A1 cited in IDS) as applied to claims 1-5 above, further in view of Whayne (US 2003/0009238 A1 cited in IDS).

Regarding claims 6, 10, 13, 15, 16 and 19, Miyazaki et al. disclose the rubber composition as set forth above. Miyzaki et al. do not disclose a prosthetic foot sole comprising the rubber composition for a prosthetic foot sole.
Whayne disclose artificial limbs (prosthetic foot) intended to replace or restore motion to the foot (i.e. foot sole) containing superelastic support embedded in covering comprising rubber (see paragraph 0027). Therefore, it would have been obvious to one of ordinary skill in the art to prepare a prosthetic foot sole comprising the rubber composition for a prosthetic foot sole of Miyazaki et al., and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                           

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787